DETAILED ACTION

	This action is responsive to arguments and amendments made 09/23/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. 	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Puvogel (2020/0074260).
As to claim 1: Puvogel teaches an RFID or other data-tagged seal adapted for use with fluid-processing equipment, said seal comprising:
(a)    a molded fluid-sealing body formed from resilient material and adapted to mate with seal-receiving portions of the fluid-processing equipment (as seen in figure 2, a fitting for a fluid line);
(b)    an extension concurrently molded with the fluid-sealing body, said extension projecting beyond said seal-receiving portions (section 10, which lies above section 12); and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Puvogel (2020/0074260) in view of Yang (8,094,027).
As to claim 2: Puvogel teaches the limitations of claim 1.
Puvogel is silent as to providing a mold for shaping, curing, cooling and finishing the RFID-tagged seal.
Yang teaches providing a mold (abstract) for shaping, curing, cooling and finishing the RFID or other data-tagged seal (column 3, lines 35-67, continuing on column 4, a-i, explains the molding, curing and finishing. The step of cooling is explicitly explained column 6, lines 7-18).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Puvogel with the teachings of Yang so that an RF tag was applied to a container to reduce costs, and reduce the risk of counterfeiting (Yang, column 3, lines 11-15).  As Yang teaches an RF tag embedded in .

Response to Amendment
	The claims are amended to broaden that the RFID tagged element can also be other data.

Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. 
Applicant argues that the connector of Puvogel is not a resilient material.  Examiner notes that “resilient material” is not further defined in the specification, and this is not a commonly used term in the art to define a specific substance or a specific characteristic of a substance.  Without undue or unreasonable interpretation of this term, examiner is interpreting this term to include a solid substance that can withstand some pressure.  As Puvogel includes pipes that can bear water flow around a corner, examiner contends that this substance is resilient.
Applicant also argues that Puvogel’s RFID chip is not molded into the extension.  Examiner notes that the claims require that the extension is molded with the sealing body.  Examiner is interpreting this to mean that the RFID chip is molded to tightly form with the fluid sealing body, as it is molded to fit neatly within the component element it sits in. 
As is such, examiner disagrees with arguments, and the rejections are repeated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876